DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 18-20, 29-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al (US Publication No.: US 2019/0137333 A1, “Lim”). 
Regarding Claim 16, Lim discloses a display panel (Figure 10; Figure 15), comprising:
A first substrate (Figure 15, first substrate 58);
A second substrate in a superposed arrangement with the first substrate (Figure 15, second substrate 60); and
An auxiliary retaining wall located between the first and second substrate in an edge area of a facing portion of the first and second substrates (Figure 10, auxiliary retaining wall 65-1, 65-2),
Wherein the auxiliary retaining wall includes a first retaining wall having a first sub-portion and a second sub-portion disposed opposite to each other (Figure 10, first sub-portion (top of) 65-1, second sub-portion (bottom of) 65-1), the second substrate comprises a bonding area outside of and adjoined by the facing portion (Figure 10, bonding area 62 including at least opening 72), and the first and second sub-portions are located in areas corresponding to two opposite edges adjacent to an edge of the facing portion where the bonding area is located, respectively (Figure 10, first and second sub-portions 65-1 are 

    PNG
    media_image1.png
    379
    502
    media_image1.png
    Greyscale


Regarding Claim 18, Lim discloses the display panel according to claim 16, wherein the auxiliary retaining wall further includes a second retaining wall located at a side of the first retaining wall adjacent to a central display area of the facing portion (Figure 10, second retaining wall 65-2). 

Regarding Claim 19, Lim discloses the display panel according to claim 18, wherein the second retaining wall is disposed in parallel with the first retaining wall (Figure 10, first retaining wall 65-1 is disposed parallel with second retaining wall 65-2).

Regarding Claim 20, Lim discloses the display panel according to claim 19, wherein a height of the first retaining wall is greater than or equal to a height of the second retaining wall (Figure 15, a height of the first retaining wall 65-1 is equal to a height of the second retaining wall 65-2). 

Regarding Claim 29, Lim discloses the display panel according to claim 16, wherein the first sub-portion and the second sub-portion are not parallel to each other (Figure 10, as annotated below).

    PNG
    media_image2.png
    379
    502
    media_image2.png
    Greyscale


Regarding Claim 30, Lim discloses the display panel according to claim 16, wherein the auxiliary retaining wall is disposed on the first substrate (Figure 15, the auxiliary retaining wall 65-1, 65-2 is disposed on the first substrate 58).

Regarding Claim 31, Lim discloses the display panel according to claim 16, wherein the auxiliary retaining wall is disposed on the second substrate (Figure 15, the auxiliary retaining wall 65-1, 65-2 is disposed on the second substrate 60). 

Regarding Claim 32, Lim discloses a display device comprising the display panel according to claim 16 (Figure 10; Figure 15; Figures 1-2). 

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Publication No.: US 2008/0158496 A1, “Kim”). 
Regarding Claim 16, Kim discloses a display panel (Figures 4-5), comprising:
A first substrate (Figure 4, first substrate 102);
A second substrate in a superposed arrangement with the first substrate (Figure 4, second substrate 104); and
An auxiliary retaining wall located between the first and second substrate in an edge area of a facing portion of the first and second substrates (Figures 4-5, auxiliary retaining wall 220),
Wherein the auxiliary retaining wall includes a first retaining wall having a first sub-portion and a second sub-portion disposed opposite to each other (Figure 4, first sub-portion (top of) 220, second sub-portion (bottom of) 220), the second substrate comprises a bonding area outside of and adjoined by the 

Regarding Claim 17, Kim discloses the display panel according to claim 16, wherein the first retaining wall further includes a third sub-portion located in an area corresponding to an edge of the facing portion opposite the edge where the bonding area is located, and the first, third and second sub-portions are sequentially connected to each other to form a shape in which one side of a rectangle is open (Figure 4, third sub-portion (left side of) 220 which is connected with first and second sub-portions forming a rectangle with one open side 210).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Jin et al (US Publication No.: US 2018/0053810 A1, “Jin”).
Regarding Claim 21, Lim discloses the display panel according to claim 20.
Lim fails to disclose that the auxiliary retaining wall further includes a third retaining wall located on a side of the facing portion adjacent to the bonding area.
However, Jin discloses a similar display panel where the auxiliary retaining wall further includes a third retaining wall located on a side of the facing portion adjacent to the bonding area (Jin, Figure 13, as annotated below).


    PNG
    media_image3.png
    627
    633
    media_image3.png
    Greyscale


Regarding Claim 22, Lim in view of Jin discloses the display panel according to claim 21.

However, Jin discloses a similar display where a first gap is present in a direction parallel to the third retaining wall between an edge of the third retaining wall adjacent to leads in the bonding area and an outermost lead in the bonding area (Jin, Figure 13, as annotated in the rejection of claim 21 above, first gap 310).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lim to include a third retaining wall with a first gap as disclosed by Jin. One would have been motivated to do so for the purpose of reducing panel thickness while implementing improved image display (Jin, Paragraph 0038). 

Regarding Claim 23, Lim in view of Jin discloses the display panel according to claim 22.
Lim fails to disclose that the first gap is less than or equal to 20um.
Jin also does not explicitly disclose that the first gap is less than or equal to 20um. However, Jin discloses the general environment of having a minimized first gap in order to achieve a thinner panel and signal transmission reliability (Jin, Paragraph 0038; Paragraph 0059). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the first gap is less than or equal to 20um is the result-effective variable, and when this gap is optimized to the appropriate value within the specified parameters of a given display panel, the recognized results of improving signal transmission reliability are realized. While Jin does not directly disclose that the first gap is less than or equal to 20um, Jin does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Jin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the first gap is less than or equal to 20um for the purpose of avoiding fractures to wiring thereby experiencing improved signal transmission reliability.

Regarding Claim 24, Lim in view of Jin discloses the display panel according to claim 22.
Lim fails to disclose that a second gap is present in a direction perpendicular to the third retaining wall between an orthographic projection of the third retaining wall on the second substrate and extension line of an edge of the bonding area adjacent to the facing portion.
However, Jin discloses a similar display where a second gap is present in a direction perpendicular to the third retaining wall between an orthographic projection of the third retaining wall on the second substrate and extension line of an edge of the bonding area adjacent to the facing portion (Jin, Figure 13, second gap 310, extension line (any one of) 70). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lim to include a third retaining wall with first and second gaps as disclosed by Jin. One would have been motivated to do so for the purpose of reducing panel thickness while implementing improved image display and signal transmission reliability (Jin, Paragraph 0038; Paragraph 0059). 

Regarding Claim 25, Lim in view of Jin discloses the display panel according to claim 24.
Lim fails to disclose that the second gap is greater than or equal to 5um.
Jin also fails to explicitly disclose that the second gap is greater than or equal to 5um. However, Jin discloses the general environment of having minimized gaps in order to achieve a thinner panel and signal transmission reliability (Jin, Paragraph 0038; Paragraph 0059). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the second gap is greater than or equal to 5um is the result-effective variable, and when this gap is optimized to the appropriate value within the specified parameters of a given display panel, the recognized results of improving signal transmission reliability are realized. While Jin does not directly disclose that the second gap is greater than or equal to 5um, Jin does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Jin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding Claim 26, Lim in view of Jin discloses the display panel according to claim 21.
Lim fails to disclose that the third retaining wall is in the form of a straight line.
However, Jin discloses a similar display where the third retaining wall is in the form of a straight line (Jin, Figure 13, as annotated in the rejection of claim 21 above, the third retaining wall 30 is in the form of a straight line). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lim to include a third retaining wall in the form of a straight line as disclosed by Jin. One would have been motivated to do so for the purpose of reducing panel thickness while implementing improved image display and signal transmission reliability (Jin, Paragraph 0038; Paragraph 0059). 

Regarding Claim 27, Lim in view of Jin discloses the display panel according to claim 21.
Lim fails to disclose that the third retaining wall is in the form of a discontinuous line.
However, Jin discloses a similar display where the third retaining wall is in the form of a discontinuous line (Jin, Figure 13, as annotated in the rejection of claim 21 above, the third retaining wall 30 is in the form of a discontinuous line). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lim to include a third retaining wall in the form of a discontinuous line as disclosed by Jin. One would have been motivated to do so for the purpose of reducing panel thickness while implementing improved image display and signal transmission reliability (Jin, Paragraph 0038; Paragraph 0059). 

Regarding Claim 28, Lim in view of Jin discloses the display panel according to claim 21.

However, Jin discloses a similar display where a height of the third retaining wall is greater than or equal to the height of the second retaining wall (Jin, Figures 12-13, (as annotated in the rejection of claim 21 above), the third and second retaining walls 30 have the same height).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lim to include a second and third retaining wall with equal heights as disclosed by Jin. One would have been motivated to do so for the purpose of reducing panel thickness while implementing improved image display and signal transmission reliability (Jin, Paragraph 0038; Paragraph 0059). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871